Opinion issued January 19, 2006


 
 




In The
Court of Appeals
For The
First District of Texas
_______________

NO. 01-05-00909-CV
_______________

DAVID LOWRY,  Appellant

V.

LIBERTY LLOYDS OF TEXAS INSURANCE COMPANY,  Appellee

                                                                                                                                      

On Appeal from County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 824393 
                                                                                                                                      

MEMORANDUM OPINION
          Appellee, Liberty Lloyds of Texas Insurance Company, has filed a motion to
dismiss this appeal for lack of jurisdiction, asserting that the judgment of the court
below does not dispose of all parties in this case.  Our review of the appellate record
reveals a second defendant who is not a party to the judgment.  
          On December 5, 2005, the Court issued an order stating that, unless within 30
days of the date of the order, appellant requested and paid for, and the district clerk
filed, a supplemental clerk’s record demonstrating that all issues and parties before
the trial court had been disposed of, the appeal would be dismissed for want of
jurisdiction.  Tex. R. App. P. 42.3(a).  No supplemental clerk’s record has been filed,
and appellant has not responded to the Court’s December 5, 2005 order.
          Accordingly, for the reasons expressed in the Court’s December 5, 2005 order,
appellee’s motion to dismiss is granted, and this appeal is dismissed.  Any other
pending motions are overruled as moot.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.